DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 02/15/2022.
Claims 1-2 are amended.
Claim 4 is cancelled.
Claims 1-3 and 5-12 are currently pending and have been examined. 

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on June 06, 2017. It is noted, however, that applicant has not filed a certified copy of the English translation of application JP2017[Symbol font/0x2D]118081 as required by 37 CFR 1.55.









Response to Arguments
Applicant’s arguments filed 02/15/2022, with respect to 35 USC § 112(b), have been fully considered and are persuasive.  The § 112(b) rejections of claims 1-3 and 5-12 has been withdrawn.

Applicant’s arguments filed 02/15/2022, with respect to 35 USC § 101, have been fully considered but they are not persuasive.  With regards to claim 1, the applicant argues the claim is not directed to an abstract idea under Step 2A, prong one, and that any alleged abstract idea is incorporated into a practical application under Step 2A, prong two.
In response to the Step 2A, prong one argument, the Examiner respectfully disagrees.  The claims recite a system in which an orderer can provide requested product specifications, review image data of a product that is manufactured, and communicate with an order recipient (i.e. the party on the manufacturing end) about specific process of the manufacturing.  These concepts represent sales activities and behaviors which are “commercial interactions” and classified under the Certain methods of organizing human activity grouping defined by the 2019 PEG.  Accordingly, the Examiner maintains that the claims recite and are directed to an abstract idea, as further explained in the rejection below.
In response to the Step 2B, prong two argument, the Examiner respectfully disagrees. As stated in the 2019 PEG, “Examiners evaluate integration into a practical application by (a) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application” (pg. 54-55).  Using a user interface to permit a user to access information on manufacturing as it occurs, is merely using the interface as a tool to perform the abstract idea (i.e. “enabling an orderer that has ordered a product from an order recipient that manufactures made-to-order products, to check whether or not the product is manufactured according to the orderer’s request”).  Furthermore, as claimed, the user interface does not permit requests for modifications while the manufacturing occurs as Applicant argues on page 7 of the Remarks.  Claim 1 recites receiving, from the user interface, request data comprising a written inquiry from an orderer; transmitting that request data to the order recipient; and receiving/displaying response data from the order recipient (lines 25-36).  There is no recited request for modifications to the product’s manufacturing based on interaction with the user interface.
Furthermore, the claimed user interface is not similar to the improved user interfaces of Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc., 880 F.3d 1356, 1362-63 (Fed. Cir. 2018) or Data Engine Techs., LLC v. Google LLC, 906 F.3d 999, 1009 (Fed. Cir. 2018), as Applicant suggests on page 7 of the Remarks.  The claimed method of enabling an orderer to grasp progress of manufacture of an ordered product and exchange correspondence regarding a specific process of the manufacture, is not analogous to a technical solution of restraining the type of data displayed on an interface to improve the functioning of computers with small screens, as in Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc.  Additionally, the claimed method is not analogous to solving the technical problem of manipulating additional spreads of a three dimensional spreadsheet by providing a notebook-tapped interface which allows users to easily navigate through three-dimensional electronic spreadsheets, as in Data Engine Techs., LLC v. Google LLC, 906 F.3d 999, 1009, 128 USPQ2d 1381, 1387 (Fed. Cir. 2018).  Instead, the claimed interface is used as a tool to permit a user to view image information on a manufacturing processes and send requests to an order recipient, which are both part of the abstract idea.  Accordingly, the Examiner maintains that the additional elements do not integrate the abstract idea into a practical application.  
For the reasons above, the Examiner is maintaining the § 101 rejections of claims 1-3 and 5-12.

Applicant’s arguments filed 02/15/2022, with respect to 35 USC § 103 and claims 1-3 and 5-12, have been fully considered but are moot under new grounds of rejection relying on Ganesan (US 2014/0180863) to teach “the request data comprising a textual inquiry written by the orderer” and “the response data comprising a written textual response to the textual inquiry”, as explained in the rejection below.  The Examiner is further relying on Agarwal et al. (US 2015/0178681 A1) to teach wherein first and second options are displayed on the user interface “in response to selection of any one of the visual representations of each of the plurality of processes”, as explained in the rejection below. Therefore, the Examiner is maintaining a §103 rejection of claim 1 over Takaoka in view of Ganesan, and further in view of Agarwal.  Similarly, dependent claims 2, 3, and 5-12 remain rejected.










Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
In the instant case, claims 1-3 and 5-12 are directed to a system (i.e. machine), and claims 8-11 are directed to a non-transitory computer-readable storage medium (i.e. manufacture). The analysis will use claim 1 as a representative claim. 
While the claims fall within statutory categories, under revised step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claim 1 (representative) recites the abstract idea of “enabling an orderer that has ordered a product from an order recipient that manufactures made-to-order products, to check whether or not the product is manufactured according to the orderer’s request”.
Specifically, claim 1 (representative) recites the steps of: receive data from… an orderer; transmit data to… an order recipient; storing data; generating… data… to display information; receive order data that indicates specifications, quantity, and delivery deadline of a product that is to be manufactured, from… an orderer, …store the order data, transmit the order data to… an order recipient, receive image data that indicates an image of the product that is being manufactured or that has been manufactured, …store the image data… in association with a process that corresponds to the image data from among a plurality of processes that are required to be performed to manufacture the product, transmit… data including the image… to the orderer, receive, from… the orderer, request data indicating a request regarding a process selected from among the plurality of processes, the request data comprising a textual inquiry written by the orderer, transmit the request data to… the order recipient, receive, from… the order recipient, response data that indicates a response to the request indicated by the request data, the response data containing a written textual response to the textual inquiry, and transmit the response data to… the orderer, … visual representations of each of the plurality of processes, wherein … the first input is configured to show the image indicated by the image data stored associated with a process specified by the orderer, and the second input being configured to generate an input field for input of the request data relating to the specified process, and wherein the first input and second input are displayed … in response to selection of any of the visual representations of each of the plurality of processes.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of “enabling an orderer that has ordered a product from an order recipient that manufactures made-to-order products, to check whether or not the product is manufactured according to the orderer’s request”, as noted above. These concepts are considered to be certain methods of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. In this case, the abstract idea recited in representative claim 1 is certain methods of organizing human activity because enabling an orderer to check on the status of the product and assure the product is being manufactured by the order recipient according the orderer’s request is a commercial or legal interaction (i.e. sales activities or behaviors; business relations), and managing personal behavior or relations or interactions between people (i.e. following rules or instructions).  Thus, claim 1 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, claim 1 (representative), recites additional elements including:  a processor; a terminal device that is used by an order; a terminal device that is used by an order recipient; a user interface that is a screen, wherein the user interface includes a first button and a second button; and a storage.
These additional elements merely amount to no more than an instruction to apply the abstract idea on a computer, or merely uses the computer as a tool to perform the abstract idea. These additional elements are described at a high level of generality in the Application’s Specification, and amount to no more than an instruction to apply the abstract idea using a generic computer or merely using a computer as a tool to perform the abstract idea. Accordingly, these additional elements, individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claim 1 does not recite additional elements that integrate the judicial exception into a practical application of that exception. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment. The invention as claimed merely uses a computer to enable an orderer that has ordered a product from an order recipient that manufactures made-to-order products, to check whether or not the product is manufactured according to the orderer’s request (claim 1) (i.e., the abstract idea) and does not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea. Accordingly, claim 1 is ineligible.
Dependent claims 2, 3, 5 and 7 do not aid in the eligibility of independent claim 1 as they merely act to provide further embellishments of the abstract idea recited in claim 1. Accordingly, claims 2, 3, 5 and 7 are ineligible.
Dependent claims 6 and 8-11 further recite the additional element(s) of a computer; and a program stored in memory. Although reciting these additional elements, the additional elements do not integrate the judicial exception into a practical application of that judicial exception because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea and they do no more than generally link the use of the judicial exception to a particular technological environment or field of use. Additionally, the additional elements do not amount to significantly more than the abstract idea because the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment and do not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claims as being significantly more than the underlying abstract idea. Accordingly, claims 6 and 8-11 are ineligible.
Dependent claim 12 recites the additional element: a camera that captures the image data.  The camera is recited at a high-level of generality and merely used to gather data used in the abstract process.  Therefore, the camera does not add meaningful limitations to the abstract idea beyond generally linking the process to a particular technological environment.  Accordingly, claim 12 is ineligible.


Claim Rejections - 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takaoka et al. (US 2003/01200369 A1), hereinafter “Takaoka”, in view of Ganesan (US 2014/0180863 A1), and further in view of Agarwal et al. (US 2015/0178681 A1), hereinafter “Agarwal”.
Claim 1 , Takaoka discloses an ordering system comprising: 
a processor programmed to (¶ [0104], “a CPU (central processing unit) 21 controls the overall apparatus in accordance with the program stored in the storage device 26”):
receive data from a terminal device that is used by an orderer (¶ [0101], “In the above arrangement, the user terminal 5, the vehicle manufacturer server 1, and the dealer server 2 can make two-way communications according to a general communication scheme via the Internet 3 so as to exchange information that pertains to estimation/ordering of a custom vehicle”);
transmit data to a terminal device that is used by an order recipient (see previous citations, i.e. vehicle manufacturer server 1 /dealer server 2);
generate user interface data that provides a user interface that is a screen to display information on the terminal device that is used by the orderer (Fig. 2, “DISPLAY” 22; ¶¶ [0103]-[0104]; ¶ [0110] “This module displays the top window (home page) of the custom vehicle estimation/ordering system on the user terminal”); and 
a storage that stores data (Fig. 2, “STORAGE DEVICE” 26; ¶ [0104] “Reference numeral 26 denotes a storage device such as a hard drive disk (HDD) for storing a program and the like”), wherein the processor is further programmed to:
receive order data that indicates specifications, quantity, and delivery deadline of a product that is to be manufactured, from the terminal device that is used by the orderer (¶ [0111] “Vehicle customize process (Vehicle specifications selecting process) (M2): This module provides the user terminal 5 an environment that can select a desired custom vehicle by repeating operations for selecting desired specifications from choices prepared in advance for a given vehicle type of automobile that the user (customer) of the user terminal 5 is seeing about purchasing”; ¶ [0112] “sends such request to the designated dealer”; ¶¶ [0154]-[0157]; ¶ [0237] “desired date of negotiation” (Examiner’s Note: Desired date of negotiation is comparable to delivery deadline)),
control the storage to store the order data (¶ [0169] “When the user selects a desired one from the displayed choices (specifications), the selected specification information is stored in the vehicle manufacturer server 1”),
transmit the order data to the terminal device that is used by the order recipient (see ¶ [0169] “stored in the vehicle manufacturer server 1” in previous citation),
receive image data that indicates an image of the product that is being manufactured or has been manufactured (Fig. 22; ¶ [0100] “The assembly state of the custom vehicle is photographed by a photographing device 14 such as a video camera, digital camera, or the like…”; ¶ [0249]; ¶ [0255]),
control the storage to store the image data received by the processor, in association with a process that corresponds to the image data from among a plurality of processes that are required to be performed to manufacture the product (¶ [0255] “images photographed when the custom vehicle reached the corresponding processes may be stored in the progress management DB 32”),
transmit the user interface data, the user interface data including the image, to the terminal device that is used by the orderer, and cause the terminal device that is used by the orderer to display the user interface (¶ [0250]; ¶ [0251] “When the user has clicked the second leftmost photo image of the production line in the respective stages shown in FIG. 22, photographed images during assembly … are displayed on the user terminal 5”),
receive, from an operation on the user interface that is displayed on the terminal device that is used by the orderer, request data indicating a request regarding a processes selected from among the plurality of processes… (Fig. 22; Figs. 43-33; ¶¶ [0250]-[0251];¶ [0259] “a production status window shown in, e.g., FIG. 43 is displayed.  This production status display window displays icons indicating a plurality of processes … in the assembly line.  When the user selections one of these icons, an image of the processes corresponding to the selected icon is displayed”; ¶ [0260]),
transmit the request data to the terminal device that is used by the order recipient (¶¶ [0299]-[0300] “The remote-control operation window shown in FIG.39 is displayed on the user terminal 5 for the purchaser … and the automatic machine equipped in the assembly participation process is controlled in response to remote control by the purchaser”),
receive, from the terminal device that is used by the order recipient, response data that indicates a response to the request indicated by the request data … (Figs. 43-44; ¶¶ [0259]-[0260] “When the user selections one of these icons, an image of the processes corresponding to the selected icon is displayed”; ¶¶[0299]-[0300] “The operation window shown in, e.g., FIG. 39 displays an image obtained by photographing the state of the assembly participation process, and also software buttons and the like for selecting the photographing device 14 used to photograph the assembly participation process”), and 
transmit the response data to the terminal device that is used by the orderer, and cause the terminal device that is used by the orderer to display the response data as part of the user interface (see previous citations),
the user interface includes visual representations of each of the plurality of processes (FIG. 22; ¶ [0250] “the shipping status query window G-2 … presents the progress status in a plurality of stages from production until shipping of that custom vehicle by means of graphics indicating the current status, and images (photographed images) indicating respective stages”),
wherein the user interface includes a first button and a second button, the first button being configured to show the image indicated by the image data stored associated with a process selected by the orderer, and the second button being configured to generate an input field for input of the request data relating to the selected process (Figs. 22, 39, and 43-44; ¶ [0251] “When the user has clicked the second leftmost photo image of the production line in the respective stages shown in FIG. 22, photographed images during assembly… are displayed on the user terminal 5”, Examiner notes clickable images are buttons (i.e. the button); ¶ [0263] "In FIG.22, an “assembly participate" button is a software button additionally displayed for only the user terminal of the purchaser” and “When the purchaser… clicks the “assembly participate” button on the shipping status query window G-2 (FIG. 22), an operation window shown in FIG. 39 is additionally displayed”; ¶¶ [0299]-[0300] “the automatic machine equipped in the assembly participation process is controlled in response to remote control by the purchaser using that display window to execute a predetermined automatic assembly job” (Examiner’s Note: The “assembly participate” button generates the display shown in FIG.39 which includes input fields for requests related to the selected process, which is comparable to “the second button”]),
wherein the first and the second button are displayed on the user interface in response to selection … (see the previous citations).
Takaoka does not disclose:
…the request data comprising a textual inquiry written by the orderer,
… the response data comprising a written textual response to the textual inquiry, and 
However, Ganesan [Symbol font/0x2D]which like Takaoka is directed to connecting buyers with service providers[Symbol font/0x2D] teaches:
the request data comprising a textual inquiry written by the orderer (Ganesan FIG. 4; ¶ [0020] “The request form allows the buyer to enter specific product or service features, parameters, options, terms, notes and various other information” and “For example, FIG. 2 shoes that notifications to sellers and buyers can be send via email, SMS/Text/Voice message to a mobile phone 106 … Instant Messaging, or any other communication/information systems”) and 
the response data comprising a written textual response to the textual inquiry (Ganesan ¶ [0049] “Instant messaging (IM) to communicate--buyer requests can be sent to web based chat and instant messaging systems whereby sellers can respond instantly over the chat/instant messaging interface”; ¶ [0052]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the request of Takaoka to include the textual inquiry and response data as taught by Ganesan.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Takaoka to include the textual inquiry and response data of Ganesan so sellers  can better understand the customer requirements, maintain a closer relationship and address their future needs as well (Ganesan ¶ [0123]).
The combination of Takaoka in view of Ganesan does not teach wherein the first and the second button are displayed on the user interface in response to selection of any one of the visual representations of each of the plurality of processes.  However, Agarwal [Symbol font/0x2D]which like Takaoka is related to providing an interface to review progress of an item’s creation[Symbol font/0x2D] teaches:
wherein the first and the second inputs are displayed on the user interface in response to selection of any one of the visual representations of each of the plurality of processes ( Agarwal ¶ [0078] “A group of thumbnail images 826 represent users that have "tagged" products shown in one or more steps of the current project. Holding the cursor momentarily over one of the thumbnail images 826 for a particular individual, referred to herein as a "mouse-over," may initiate the display of a pop-up window containing a larger image of that individual, along with details about that individual including, for example, the number of projects or "makes" that the individual has submitted, the number of users "following" that individual, and a selectable button used to request that the user viewing the project be added as a "follower" of that individual”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the request of Takaoka to include display in response to selection of any one of the visual representations of each of the processes, as taught by Agarwal.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Takaoka to include the display in response to the selection of Agarwal in order to  increase engagement of users in the various projects maintained on the system (Agarwal ¶ [0080]).

Claim 2, the combination of Takaoka in view of Ganesan, and further in view of Agarwal teaches the ordering system according to claim 1. Takaoka further discloses wherein the processor is programmed to:
receive, from the terminal device that is used by the order recipient, manufacture schedule data indicating scheduled periods in which the processes that are required to be performed to manufacture the product are to be respectively carried out (Figs. 22 and 43; ¶0258 “Furthermore, after the order of the custom vehicle is placed to the vehicle manufacturer, and an actual production plan is determined in a management computer or the like, the scheduled dates (and times) the custom vehicle will reach the respective processes can be automatically and easily calculated on the basis of the production plane”),
control the storage to store manufacture schedule data (Fig. 22; ¶ [0258]; ¶ [0267] “Information …such as a shipping date/status, and the like of the custom vehicle corresponding to the input ID/password, which information is stored in the progress management DB 32, is read out”), 
generate the user interface data so as to include scheduled periods indicated by the manufacture schedule data (Figs. 22 and 43; ¶0258 “an actual production plan is determined in a management computer or the like, the scheduled dates (and times) the custom vehicle will reach the respective processes can be automatically and easily calculated on the basis of the production plane, the production performance (tact) of the assembly line (production line) used]…Hence, an e-mail message that describes the calculated scheduled dates (and times) is sent to the user, and when the user accesses the shipping status query window G-2 (FIG. 22), the current status of the custom vehicle, assembly of which is in progress, may be presented to that user in real time”), and 
transmit the user interface data including the scheduled periods, to the terminal device that is used by the orderer (Figs. 22 and 43; ¶0258 “Hence, an e-mail message that describes the calculated scheduled dates (and times) is sent to the user, and when the user accesses the shipping status query window G-2 (FIG. 22), the current status of the custom vehicle, assembly of which is in progress, may be presented to that user in real time”).

As per claim 3, the combination of Takaoka in view of Ganesan, and further in view of Agarwal teaches the ordering system according to claim 1.  Takaoka further discloses wherein the processor is programmed to
receive, from the terminal device that is used by the order recipient, estimated expense data indicating the estimated expense involved in manufacture of the product (Fig. 26; ¶¶ [0166]-[0168] “FIG. 26 shows an example of the account window … this window displays the manufacturer's suggested retail price of a vehicle unit, the selected specification items based on which the former retail price is calculated, and manufacturer's suggested retail prices of those items”, ¶ [0202] “The estimation/evaluation request process (M3) includes a function of sending/receiving” and ¶ [0258] “management computer”), and 
transmit the estimated expense data to the terminal device that is used by the orderer (Fig. 26; ¶0098 “user terminal”; ¶¶ [0166]-[0168] “this window displays the manufacturer's suggested retail price of a vehicle unit, the selected specification items based on which the former retail price is calculated, and manufacturer's suggested retail prices of those items”; ¶ [0202] “The estimation/evaluation request process (M3) includes a function of sending/receiving”).

As per claim 5, the combination of Takaoka in view of Ganesan, and further in view of Agarwal teaches the ordering system according to claim 1. Takaoka further discloses:
wherein the order recipient includes a plurality of workers (Fig. 44; ¶ [0261] “this display window includes the names of operators who are concerned in objective processes”), and
the processor is programmed to:
receive, from the terminal device that is used by the order recipient, worker identification data that identifies workers who are respectively in charge of the plurality of processes (Fig. 44; ¶ [0258] “management computer”; ¶ [0261] “Since this display window includes the names of operators who are concerned in objective processes, the sense of responsibility on jobs can be improved on the part of these operators”), 
control the storage to store the worker identification data (¶ [0289] “Furthermore, information associated with the name, photo, profile, and the like of an operator in charge of each process (assembly, inspection, or the like) corresponding to the photographed image is acquired from a database”), and 
transmit the response data to a terminal device that is used by a worker who is in charge of the process for which the request has been made and is identified by the worker identification data from among the plurality of workers (Fig. 37; ¶ [0261]; ¶¶ [0284]-[0286]; ¶ [0289] “Furthermore, information associated with the name, photo, profile, and the like of an operator in charge of each process (assembly, inspection, or the like) corresponding to the photographed image is acquired from a database”).

As per claim 6, the combination of Takaoka in view of Ganesan, and further in view of Agarwal teaches a non-transitory computer-readable storage medium storing a program for causing a computer to function as the processor and the storage included in the ordering system according to claim 1 (see citations above for claim 1; FIG. 1 & 2; ¶ [0104] “Reference numeral 26 denotes a storage device such as a hard disk drive (HDD) for storing a program and the like” and “These building components are connected via an internal bus 29, and a CPU (central processing unit) 21 controls the overall apparatus in accordance with the program stored in the storage device 26”).

As per claim 7, the combination of Takaoka in view of Ganesan, and further in view of Agarwal teaches the ordering system of claim 2. All additional limitations as recited in claim 7 have been analyzed and rejected by the same rational provided with respect to claim 3, and do not introduce any additional narrowing of the scopes of the claims. Therefore, claim 7 is rejected by the same rational as cited in claim 3.

As per claim 8, the combination of Takaoka in view of Ganesan, and further in view of Agarwal teaches a non-transitory computer-readable storage medium storing a program for causing a computer to function as the processor and the storage included in the ordering system according to claim 2 (see citations above for claim 2; FIG. 1 & 2; ¶ [0104] “Reference numeral 26 denotes a storage device such as a hard disk drive (HDD) for storing a program and the like” and “These building components are connected via an internal bus 29, and a CPU (central processing unit) 21 controls the overall apparatus in accordance with the program stored in the storage device 26”).

As per claim 9, the combination of Takaoka in view of Ganesan, and further in view of Agarwal teaches a non-transitory computer-readable storage medium storing a program for causing a computer to function as the processor and the storage included in the ordering system according to claim 3 (see citations above for claim 3; FIG. 1 & 2; ¶ [0104] “Reference numeral 26 denotes a storage device such as a hard disk drive (HDD) for storing a program and the like” and “These building components are connected via an internal bus 29, and a CPU (central processing unit) 21 controls the overall apparatus in accordance with the program stored in the storage device 26”).

As per claim 10, the combination of Takaoka in view of Ganesan, and further in view of Agarwal teaches a non-transitory computer-readable storage medium storing a program for causing a computer to function as the processor and the storage included in the ordering system according to claim 5 (see citations above for claim 5; FIG. 1 & 2; ¶ [0104] “Reference numeral 26 denotes a storage device such as a hard disk drive (HDD) for storing a program and the like” and “These building components are connected via an internal bus 29, and a CPU (central processing unit) 21 controls the overall apparatus in accordance with the program stored in the storage device 26”).

As per claim 11, the combination of Takaoka in view of Ganesan, and further in view of Agarwal teaches a non-transitory computer-readable storage medium storing a program for causing a computer to function as the processor and the storage included in the ordering system according to claim 7 (see citations above for claim 7; FIG. 1 & 2; ¶ [0104] “Reference numeral 26 denotes a storage device such as a hard disk drive (HDD) for storing a program and the like” and “These building components are connected via an internal bus 29, and a CPU (central processing unit) 21 controls the overall apparatus in accordance with the program stored in the storage device 26”).
 
As per claim 12, the combination of Takaoka in view of Ganesan, and further in view of Agarwal teaches the ordering system according to claim 1.  Takaoka further discloses, further comprising:
a camera that captures the image data that indicates the image of the product that is being manufactured or that has been manufactured (¶ [0100 “The assembly state of the custom vehicle is photographed by a photographing device 14 such as a video camera, digital camera, or the like arranged near the assembly line 13”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NPL Ref U (Marston) describes a system to track manufacturing and increase communications with suppliers.
NPL Ref V (Swan) describes an online design firm that enables product sources and a homeowner to collaborate, ask questions, and upload photos of a property.
Ren (US 2016/0292780 A1) teaches a textual inquiry written by the orderer and a response data comprising a  written textual response to the textual inquiry.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305. The examiner can normally be reached M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.W./Examiner, Art Unit 3625  

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625